AFFIRMED; Opinion Filed March 21, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01118-CR


                            GONZALO HERNANDEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-52654-Y

                             MEMORANDUM OPINION
                           Before Justices Moseley, Lang, and Brown
                                    Opinion by Justice Lang

       This is an appeal from a jury conviction for continuous sexual abuse of a child. In three

issues, Gonzalo Hernandez asserts the trial court erred in allowing two outcry witnesses to testify

against him when he was charged with a single offense and in assessing court costs when no

proper bill of costs was included in the record. Finding no reversible error, we affirm the trial

court’s judgment.

                                       I. BACKGROUND

       Hernandez was charged by indictment which alleged he abused his niece, K.H., by

committing two or more acts of sexual contact and assault during a period of thirty or more days.
See TEX. PENAL CODE ANN. § 21.02(b) (West Supp. 2013).              The charge arose after K.H.

disclosed the abuse to her school counselor and subsequently to a forensic interviewer at the

Dallas Children’s Advocacy Center (DCAC).

                                A. Designation of Outcry Witness

       Prior to trial, the State gave Hernandez notice that it intended to call both the counselor

and the DCAC interviewer as outcry witnesses pursuant to article 38.072 of the Texas Code of

Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 38.072, § 2(a)(3) (West Supp. 2013)

(allowing the first adult, other than the defendant, to whom the child victim describes the offense

to testify as to the child’s hearsay statements). Arguing there could be only one outcry witness

because he was charged with a single offense, Hernandez asserted the school counselor, as the

first adult to whom his niece disclosed the abuse, was the proper outcry witness. The trial court

held a hearing, and both the counselor and interviewer testified regarding what K.H. told them.

       According to the counselor, K.H. described generally the abuse, stating only that

Hernandez penetrated and touched her several times at his home. K.H. was unclear about when

the abuse began, but the counselor was able to determine the abuse had occurred over a four-

month period. By contrast, the interviewer testified she was unable to determine how long the

abuse occurred, but was able to obtain specific details about the abuse. She testified K.H. related

five incidents to her. The first incident, which involved contact, occurred the morning after her

aunt’s–-Hernandez’s wife’s–-birthday. K.H. had spent the night in her cousin’s room, but she

awoke in Hernandez’s bed. The second incident occurred when K.H. was alone at her home

with her younger brother. Hernandez came over to pick up some tools and took her into the

bathroom where he assaulted her. The third incident, involving penetration, occurred on the

couch in her living room and the fourth incident, involving touching, occurred at her house also.

Both happened while her older brother went to get a movie. The last incident occurred the

                                               –2–
Sunday before the interview. K.H. was invited to Hernandez’s home for doughnuts and was

getting a shoe from her cousin’s room when Hernandez assaulted her.

       Based on the counselor’s testimony as to the duration of the abuse and the interviewer’s

testimony as to the details of the abuse, the trial court concluded both the counselor and the

interviewer were proper outcry witnesses and could testify as to what K.H. told them.

Hernandez objected to the designation of the interviewer as an outcry witness, but the trial court

overruled the objection.

                                             B. The Trial

       At trial, K.H. testified she was nine years old and lived with her family next door to

Hernandez and his family. According to K.H., the touching began when she was eight years old

and in the third grade. The incidents of touching were spread out over time and occurred more

than fifteen times. She described in detail the incident that occurred the morning after her aunt’s

birthday, the incident that occurred in the bathroom, another incident involving penetration, and

an incident involving contact. Asked if she could identify Hernandez in court, she stated she

could not. She admitted she was nervous, however, and it was hard to talk about what happened.

Out of the jury’s presence, the trial judge noted for the record she was “clearly terrified” and was

so “terrified” that he “could have allowed closed-circuit testimony” or “other procedures . . .

such as toys and blankets.”

       The DCAC interviewer testified as to two of the same incidents to which K.H. testified–-

the incident following her aunt’s birthday and the bathroom incident. The DCAC interviewer

also described the incident that occurred the day K.H. was invited to eat doughnuts and an

additional incident involving penetration.




                                                 –3–
       Testifying similarly to her testimony at the pre-trial hearing, the counselor related that

K.H. generally described the abuse as contact and penetration. Her understanding was the abuse

occurred after school at Hernandez’s home.

       Dr. Matthew Cox, a pediatrician with the “Referral and Evaluation of At-Risk Children

(REACH)” program at Children’s Medical Center, testified K.H. was examined by a colleague,

Dr. Suzanne Dakil, at the request of the DCAC interviewer. In her report, which was admitted

into evidence, Dr. Dakil noted K.H. stated she had been “sexually assaulted” multiple times over

the past year and specifically described an act of penetration that occurred when she was invited

to eat doughnuts at Hernandez’s home.

       Detective Abel Lopez, the arresting officer, testified he interviewed Hernandez and found

Hernandez calm and “not surprised” by the allegations. Hernandez admitted he touched his

niece inappropriately more than once and had her touch him, but he denied assaulting her.

       Hernandez did not testify, but called his mother-in-law, wife, and brother as witnesses.

These three witnesses testified the police did not talk to them as part of the investigation. In

addition, Hernandez’s wife testified the police did not come to their home to investigate. She

stated their home, a trailer, offered no privacy and denied K.H. spent the night at their home on

her birthday. Hernandez’s mother-in-law testified she took care of K.H. and did not remember

an occasion when K.H. was left alone with her younger brother.

       Following the verdict of guilty and punishment testimony, the jury assessed a forty year

sentence. The trial court entered judgment accordingly and assessed $239 in court costs.

                           II. OUTCRY WITNESS TESTIMONY

       Relying on his trial argument that the counselor was the only proper outcry witness,

Hernandez argues in his first two issues that the court erred in allowing the DCAC interviewer’s

testimony and he was harmed as a result.

                                              –4–
                                      A. Standard of Review

       A trial court’s ruling on the admissibility of evidence is reviewed for abuse of discretion.

Page v. State, 213 S.W.3d 332, 337 (Tex. Crim. App. 2006). An abuse of discretion occurs

where the ruling is not reasonably supported by the record or correct under any theory of law

applicable to the case.    Carrasco v. State, 154 S.W.3d 127, 129 (Tex. Crim. App. 2005).

However, an appellate court will conclude an error in the admission of evidence is harmless if,

after examining the record as a whole, it is fairly assured the error did not substantially influence

the jury. See Garcia v. State, 126 S.W.3d 921, 927 (Tex. Crim. App. 2004).

                                        B. Applicable Law

       Article 38.072 of the code of criminal procedure governs the admissibility of outcry

witness testimony. See TEX. CODE CRIM. PROC. ANN. art. 38.072. To be admissible under article

38.072, outcry testimony must be elicited from the first adult, other than the defendant, to whom

the child victim made the outcry. See id. § 2(a)(3); Lopez v. State, 343 S.W.3d 137, 140 (Tex.

Crim. App. 2011). The outcry must be more than just words generally alluding to abuse; it must

describe the offense in some discernible manner. Lopez, 343 S.W.3d at 140. Proper outcry will

tend to include the “how, when, and where” of the assault and is “event-specific” not “person-

specific.” See id.; Hanson v. State, 180 S.W.3d 726, 730 (Tex. App.-–Waco 2005, no pet.).

Because proper outcry is “event-specific,” multiple outcry witnesses may testify about separate

acts of abuse committed by the defendant against the child. See Lopez, 343 S.W.3d at 140; Tear

v. State, 74 S.W.3d 555, 559 (Tex. App.-–Dallas 2002, pet. ref’d).

                                  C. Application of Law to Facts

       In arguing that the DCAC interviewer was not a proper outcry witness, Hernandez notes

that the counselor, the first adult to whom K.H. disclosed the abuse, testified that K.H. told her

that Hernandez had committed acts of both penetration and touching, several times, at his house,

                                                –5–
during a four month period. Hernandez argues this testimony was sufficient to establish the

charged offense–-a single offense–-and, as such, qualified the counselor as the only proper

outcry witness.    In response, the State asserts the court’s ruling was correct because the

counselor testified as to incidents that occurred at Hernandez’s home while the interviewer

testified as to incidents that occurred at K.H.’s home also.

       We need not determine whether the trial court properly designated the DCAC interviewer

as an outcry witness, however, because we conclude any error was harmless. K.H. testified in

detail as to four instances of abuse, and the report of Dr. Dakil, who examined K.H. following

the disclosure of abuse, specifically recounted an assault that occurred when K.H. was invited for

doughnuts to Hernandez’s home. Additionally, the arresting officer testified Hernandez admitted

to inappropriate touching. Although K.H. did not identify Hernandez in open court, the trial

judge described her on the record as so “terrified” that he “could have allowed closed-circuit

testimony” or “toys and blankets.” Viewing the record as a whole, we are fairly assured that any

error in the admission of the DCAC interviewer’s testimony did not substantially influence the

jury. See, e.g., Borque v. State, 156 S.W.3d 675, 676-77 (Tex. App.-–Dallas 2005, pet. ref’d)

(concluding any error in admission of counselor’s hearsay testimony of abuse harmless based on

child’s explicit and detailed testimony of abuse). We resolve Hernandez’s first and second

issues against him.

                                       III. COURT COSTS

       Hernandez’s third issue concerns the trial court’s assessment of costs. Hernandez’s

complaint stems from the lack of a bill of costs in the original clerk’s record. He asserts costs

cannot be assessed without a bill. He further asserts, in two objections filed subsequent to his

brief, that the bill of costs contained in a supplemental record is not “proper” and cannot support

the amount of costs assessed because “there is no indication [it] was ever filed in the trial court

                                                –6–
or brought to the attention of the trial judge before the costs were entered in the judgment.”

Similar arguments, however, were recently considered and rejected by the court of criminal

appeals in Johnson v. State, No. PD-0193-13, 2014 WL 714736, at *5-6 (Tex. Crim. App. Feb.

26, 2014). In light of Johnson, we conclude Hernandez’s arguments are without merit and

resolve this issue against him.

                                    IV. CONCLUSION

         Having resolved Hernandez’s three complaints against him, we affirm the trial court’s

judgment.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47
121118F.U05




                                             –7–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

GONZALO HERNANDEZ, Appellant                       On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-12-01118-CR        V.                       Trial Court Cause No. F11-52654-Y.
                                                   Opinion delivered by Justice Lang. Justices
THE STATE OF TEXAS, Appellee                       Moseley and Brown participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s judgment.


Judgment entered this 21st day of March, 2014.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE




                                             –8–